Citation Nr: 1135475	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as low back pain), to include as secondary to the service-connected degenerative osteoarthritis of the right knee.  

2.  Entitlement to an increased disability evaluation for degenerative osteoarthritis of the right knee, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active military service from November 1976 to July 1978.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO.  

The Board remanded the case in February 2011 for further development of the record.  

The issue of service connection for degenerative disc disease of the low back, to include as secondary to service-connected right knee disability is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The service-connected right knee tricompartmental arthritis with flexion contractor is shown to be manifested by limitation of extension to more than 45 degrees; neither lateral instability or recurrent subluxation nor a an actual limitation of flexion or functional loss due to pain to 45 degrees is demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 percent for the service-connected right knee tricompartmental arthritis based upon limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp 2010); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 3.321, 4.71a including Diagnostic Codes 5256, 5257, 5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a July 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the July 2007 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified and the Veteran's Social Security Administration records were obtained in conjunction with the recent remand.  

The Veteran has also been afforded several VA examinations.  The Veteran's history, and as well as the necessary findings to properly rate the Veteran's disability, were set forth in the examination reports.  As such, the VA examinations performed in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his attorney.  He was also given the opportunity to provide testimony at a hearing if so desired.  

For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the claim for increase presented in this appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Right Knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Diagnostic Code 5003 (5010) provides that degenerative (or traumatic) arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Diagnostic Code 5260 provides for a no percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a no percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  

A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5256, favorable ankylosis of the knee, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation; and extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation. 38 C.F.R. § 4.71a, DC 5256.

In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  He reported that his right knee was painful and that the pain increased with activity.  He noted that the right knee would give way and that he wore a brace on the right knee.  The Veteran took four to five pills of Loracet per day for the pain.  He noted that the pain had become progressively worse.  

The examiner indicated that the Veteran used a brace for walking as well as one cane.  There were no incapacitating episodes of arthritis.  He could stand for 15 to 30 minutes.  He was able to walk 600 feet from the parking lot to the garage.  There was deformity on the right side of the knee.  There was also giving way and instability.  He experienced pain, stiffness and weakness.  There were no episodes of dislocation or subluxation or locking episodes.  Effusion was present.  

The range of motion testing showed flexion from 50 to 60 degrees.  The passive range of motion was from 50 to 50 degrees.  There was no additional loss of motion with repetitive use.  

The examiner stated that there was obvious inconsistency with active motion, as with standing there was extension to 20 degrees, but not to 0 degrees.  Flexion was noted to not be limited in dressing, and there was not so much pain in the abdomen or low back at that time.  

The examiner indicated that the lack of cooperation for even a single measurement caused him to feel that there were major inconsistencies in the range of motion of the right knee.  DeLuca was not done due to the lack of cooperation.  There was no joint ankylosis present.  

The examiner stated that there was no crepitation.  There were also no clicks, grinding, or snaps in the limited motion allowed.  Abnormal tracking was present in the limited motion allowed.  The meniscus was surgically absent.  There was also effusion.  

The examiner was unable to perform McMurray's testing in the limited motion allowed.  The examiner reported that the Veteran would not allow for the leg to be straightened.  He indicated that he could not get a meaningful leg measurement.  He again noted that there was no ankylosis in the right knee.  

The VA examiner added that the Veteran had severe tricompartmental degenerative joint disease.  The examiner observed that the right knee disorder had a severe effect on doing chores, shopping and exercising.  It had a moderate effect on traveling.  It had a mild effect on dressing.  There was no effect on sports, recreation, feeding, toileting, or grooming.  The examiner noted that the Veteran did not play sports or do recreational activities.  

In a September 2007 treatment record, the Veteran was noted to have a valgus deformity of the right knee and pain on motion  There was also tenderness in the lateral joint and pain in the patella.  The X-ray studies revealed advanced degenerative joint disease in the right knee.  The examiner noted that the Veteran would be scheduled for a right total knee replacement after being fitted for a left knee brace.  

At the time of a January 2008 outpatient visit, the Veteran was found to have persistent pain and was to be scheduled for a right TKA in the near future.  

In a May 2009 report, the Veteran's private physician indicated that he had longstanding right knee pain.  He had seen several specialists who told him that a joint replacement was necessary for the right knee.    

The Veteran was noted to have had a longstanding right knee flexion contracture that could present some technical problems with regard to surgery.  

The examination revealed that the Veteran had about 30 degrees of flexion contracture of the right knee.  There was pain with attempted extension, and he had limited flexion to slightly less than 90 degrees.  The Veteran had advanced osteoarthritis of the right knee, which would eventually need replacement surgery.  

At a July 2010 VA physical therapy visit, the Veteran reported that the knees were too bad to receive physical therapy.  He was noted to be in moderate distress when entering the physical therapy treatment area.  He had decreased knee extension on the right.  An examination revealed a Breg X2K brace on the right knee.  

The Veteran's range of motion for the right knee was from 35 to 69 degrees on the right.  Strength testing revealed 4-/5 knee extension and flexion.  Measurements for strength were taken in the available range.  Sensation was intact for the lower extremities.  

The examiner was unable to perform Lachman's, anterior drawer, valgus and varus stress, McMurray's, or Clark's tests on the right side.  The Veteran was unable to tolerate patella mobility on the right due to pain.  It was the examiner's assessment that the Veteran's pain and condition were too chronic at this time to tolerate therapy.  

On an April 2011 VA Form 9, the Veteran indicated that his condition had worsened.  As a result, he was afforded an additional VA examination in May 2011.  

At the time of the May 2011 VA examination, the Veteran reported that his right knee condition had become progressively worse.  He was currently taking OxyContin two to three times per day.  The response had been fair, and there were no side effects.  The Veteran reported having no deformity, but giving way and instability were present, as were pain, stiffness and weakness.  

The Veteran had decreased speed of joint motion.  There were no episodes of dislocation or subluxation.  There were also no episodes of locking.  There was no effusion, but the Veteran did have symptoms of swelling and tenderness.  There were no incapacitating episodes of arthritis.  

The Veteran was unable to stand for more than a few minutes or walk more than a few yards.  He always used a cane and brace.  His gait was antalgic.  The Veteran had deformity, tenderness, pain at rest and guarding of movement.  There was no crepitation, clicks or snaps or instability.  There was also no patellar or meniscus abnormality.  Grinding was present.  

There was objective evidence of pain on the right side, and flexion was noted to have been performed from 48 to 70 degrees while right knee extension was limited by 48 degrees.  There was objective evidence of pain following repetitive motion.  He could not be tested with three repetitions as there was too much pain.  There was no joint ankylosis.  It was the examiner's impression that the Veteran had advanced tricompartmental degenerative changes.  

The examiner noted that the Veteran was currently unemployed and had retired in 1999.  The cause of retirement was physical problems.  He stated that the right knee caused decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.  

The examiner noted that the right knee had caused the Veteran to have been assigned to different duties, to have been increasingly tardy, and to have had increased absenteeism, when he was previously working.  

As to daily activities, the right knee had a severe effect on shopping and prevented exercise, sports and recreation.  It had a moderate effect on traveling, bathing, dressing, and driving, and had no effect on feeding, toileting, and grooming.  

As noted, the Veteran's right knee extension was restricted to more than 45 degrees at the time of the most recent VA examination due to a flexion contracture.  Thus, a 50 percent evaluation, the highest possible evaluation warranted under DC 5261, has been assigned in this case.  

As to his motion reported for limitation of flexion, it is the policy of VA to recognize actually painful motion as warranting at least the minimum compensable evaluation.  38 C.F.R. § 4.59.  

The recorded findings in this case do not support the assignment of a separate compensable evaluation based on an actual limitation of motion or a functional loss to pain because flexion would have to be limited to 45 degrees under Diagnostic Code 5260.  

Moreover, a separate 10 percent rating based on the Veteran having X-ray evidence of arthritic changes and painful flexion of the right knee is not assignable under the provisions of Diagnostic Code 5003-5010 given that he is already assigned a compensable rating for limitation of extension for that joint.  

There has been no demonstration of ankylosis, as noted.  Thus, a higher evaluation would not be warranted under DC 5256, which would require a finding of extremely unfavorable ankylosis for a higher rating.  

Finally, as to a separate rating based on lateral instability or recurrent subluxation of the right, the Board notes that, despite the Veteran's assertions of having instability and giving way, the recent VA examination noted that the Veteran was not experiencing instability of the right knee.  Moreover, there is no showing of recurrent subluxation.  

Significantly, an earlier MRI performed in November 2004 showed findings of severe osteoarthritis involving all three joint compartments of the right knee, but the ligaments were noted to be intact.  

Accordingly, on this record, the claim for an increased rating for the service-connected right knee disability must be denied.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, the Veteran's right knee disability picture manifested by severe arthritis and limitation of function are found to be reasonably contemplated by the established the rating  criteria.   As such, a referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not indicated.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An increased rating in excess of 50 percent for the service-connected right knee tricompartmental arthritis is denied. 


REMAND

As it relates to the claim of service connection for a low back disorder, the Board notes that the Veteran was afforded a VA examination in conjunction with his claim in August 2007.  

As part of the examination, the examiner indicated that it was less likely as not that the Veteran's diagnosed lumbar spine condition was caused by or a result of his service-connected right knee injury.  

The examiner noted the timing of the pain beginning at the time of the fracture of L2 in 1997 suggested that an auto accident was as likely as not the injury that started the back pain.  He indicated that the changes on the MRI and the x-ray study were not severe and that it was his experience that these changes would not be unexpected in a man 50 years of age and having worked as a coal miner for about 20 years and having had trauma significant enough in the past to cause a fracture.  

The Board notes under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While the August 2007 examiner indicated that it was less likely as not that the Veteran's back disorder was due to his service-connected right knee disorder, he did not address the question of aggravation.  

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed low back disorder. 

The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  Given the medical and factual history as recorded in the Veteran's claims folder, has the Veteran's service-connected right knee disorder caused or aggravated (permanently worsened) any current low back disorder.  A complete rationale for any opinion expressed must be provided.

2.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of her claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


